 Case 3:18-cv-02494-WQH-MSB Document 123 Filed 02/20/20 PageID.3012 Page 1 of 3

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MABVAX THERAPEUTICS HOLDINGS, INC.,                 Case No.: 18cv2494-WQH (MSB)
12                                      Plaintiff,
                                                         ORDER AFTER HEARING
13   v.
                                                         [ECF NOS. 107, 110, 111, and 113]
14   SICHENZIA ROSS FERENCE LLP, et al.,
15                                  Defendants.

16
17         The Court held a telephonic Discovery Hearing on February 18, 2020, which was
18   attended by counsel for Plaintiff MabVax Therapeutics Holdings, Inc. (“MabVax”) and
19   Defendants Sichenzia Ross Ference LLP (“Sichenzia”) and Harvey Kesner (“Kesner”). At
20   the hearing, the Court addressed the parties’ Joint Motions for Determination of
21   Discovery Dispute re: (1) Motion by Plaintiff to Compel Responses to Interrogatories
22   Regarding Conflicts, (“Conflicts Motion,” ECF No. 110); (2) Motion by Defendant Kesner
23   to Compel Responses to Kesner’s First Set of Discovery Requests to Plaintiff, (“Kesner’s
24   Motion,” ECF No. 110) and Plaintiff’s Ex Parte Motion to Strike Defendant Sichenzia Ross
25   Ference LLP’s Portion thereof, (“Motion to Strike,” ECF No. 111); and (3) Motion by
26   Plaintiff to Compel Production of Documents from Harvey Kesner Relating to his Tenure
27   at Sichenzia Ross Ference LLP, (“Tenure Motion,” ECF No. 113). For the reasons
28   discussed on the record at the hearing, the Court ORDERS the following:
                                                     1
                                                                                 18cv2494-WQH (MSB)
 Case 3:18-cv-02494-WQH-MSB Document 123 Filed 02/20/20 PageID.3013 Page 2 of 3

1    1.    The Court GRANTS in part Plaintiff’s motion to compel further responses to
2    Interrogatory No. 1 as raised in the Conflicts Motion.
3              a. The time frame for this Interrogatory is narrowed to January 1, 2010 to
4    May 23, 2018.
5              b. Plaintiff must provide a list of professional service providers and known
6    beneficial owners for which it requests Defendants to confirm or deny representation
7    thereof no later than February 21, 2020.
8              c. Defendants must provide supplemental responses no later than March 6,
9    2020, confirming the dates that each Defendant represented any of the listed parties.
10   Defendants must also provide the same information (identity and dates of
11   representation) for additional, unlisted former clients of Defendants that Defendants
12   have personal knowledge were beneficial owners of Plaintiff during the narrowed time
13   period in 1.a., above. For Defendant Kesner, he must respond based on his own
14   personal knowledge. For Defendant Sichenzia, it must respond based on the personal
15   knowledge of all partners still employed at Sichenzia who billed time to Plaintiff, and any
16   identified conflicts.
17   2.    The Court DENIES Plaintiff’s motion to compel further responses to Interrogatory
18   No. 2 as raised in the Conflicts Motion.
19   3.    The Court GRANTS in part Plaintiff’s motion to compel further response to
20   Request for Production (“RFP”) No. 13 as briefed in the Tenure Motion. No later than
21   March 4, 2020, Defendant Kesner must provide a supplemental response regarding
22   documents showing the reason for his departure or separation from Sichenzia. If Kesner
23   does not have any such documents in his possession, custody, or control, then he is to
24   provide a declaration to that effect.
25   4.    The Court GRANTS in part Plaintiff’s motion to compel further responses to RFP
26   No. 20 as briefed in the Tenure Motion. No later than March 4, 2020, Defendant Kesner
27   must provide a supplemental response regarding documents showing complaints about
28   Kesner’s representation of the Investors. If Kesner is not aware of any responsive
                                                  2
                                                                               18cv2494-WQH (MSB)
 Case 3:18-cv-02494-WQH-MSB Document 123 Filed 02/20/20 PageID.3014 Page 3 of 3

1    documents, he shall submit a declaration to that effect.
2    5.    The Court GRANTS Plaintiff’s Motion to Strike Sichenzia’s portion of the Motion to
3    Strike.
4    6.    Kesner’s Motion, as written, does not brief the merits of the various specific
5    discovery devices for which it seeks to compel further responses. Kesner’s Motion is
6    therefore more procedural in nature and the Court does not address the adequacy of
7    Plaintiff’s responses to any specific RFPs or Interrogatories. Nevertheless, Kesner’s
8    Motion is GRANTED in part as follows:
9                a. Plaintiff agrees to respond to Kesner’s January 3, 2020 meet and confer
10   letter by February 28, 2020. The Court DENIES Kesner’s request to order Plaintiff to
11   respond to Kesner’s meet and confer correspondence.
12               b. No later than March 3, 2020, Plaintiff and Kesner are to reach an
13   agreement regarding the search terms for Plaintiff’s ESI search.
14               c. No later than June 1, 2020, Plaintiff must complete its document
15   production based on the ESI search to Kesner and produce a privilege log. Plaintiffs shall
16   provide documents on a rolling basis, as soon as they have been identified.
17               d. Plaintiff must provide responses to Kesner’s interrogatories to which
18   Plaintiff stated it would provide supplemental responses at the end of the fact discovery
19   period no later than July 15, 2020.
20               e. Where Kesner’s RFPs can be responded to with a discreet search,
21   independent of the ESI search, Plaintiff shall provide responsive documents as soon as
22   possible.
23         IT IS SO ORDERED.
24   Dated: February 19, 2020
25
26
27
28
                                                   3
                                                                                18cv2494-WQH (MSB)
